Citation Nr: 0202522	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  99-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right testicular 
seminoma, including due to exposure to radiation.

2.  Entitlement to an initial rating in excess of 30 percent 
for recurrent multi-directional instability of the right 
shoulder.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disorder (separate from the scar).

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

5.  Entitlement to an initial compensable rating for 
residuals of a varicocelectomy (separate from the scar).  

6.  Entitlement to an initial rating in excess of 20 percent 
for recurrent multi-directional instability of the left 
shoulder.  

7.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active air service from October 1994 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for right 
testicular seminoma; and an August 1998 rating decision of 
the Detroit, Michigan RO which granted service connection for 
recurrent multi-directional instability of the right shoulder 
and assigned a 10 percent rating, granted service connection 
for recurrent multi-directional instability of the left 
shoulder and assigned a 20 percent rating, granted service 
connection for residuals of a left ankle sprain and assigned 
a 10 percent rating, granted service connection for residuals 
of a fracture of the right middle finger and assigned a 
noncompensable rating, granted service connection for 
patellofemoral syndrome of the left knee and assigned a 
noncompensable rating, granted service connection for 
residuals of a left index finger cyst and assigned a 
noncompensable rating, granted service connection for 
residuals of a history of a left varicocelectomy and assigned 
a noncompensable rating, and denied service connection for 
right ankle, back, eye and chest disorders.  The veteran was 
informed about the decisions in the August 1998 rating 
decision in a letter dated September 9, 1998.  

The veteran filed a notice of disagreement pertaining to the 
ratings assigned for his right shoulder, his left ankle, his 
left knee, and his history of a left varicocelectomy, and the 
RO issued a statement of the case pertaining to these issues 
in October 1998.  In his notice of disagreement, the veteran 
also raised the issues of entitlement to service connection 
for tender and painful scars associated with his left ankle 
and his varicocelectomy.  

In an April 1999 rating decision, the RO granted service 
connection for a scar on the left ankle and assigned a 
noncompensable rating, and denied a rating in excess of 10 
percent for the residuals of a left ankle sprain.  

In his substantive appeal, which was received by the RO on 
September 9, 1999, the veteran perfected his appeal on the 
issues of entitlement to higher ratings for a right shoulder 
disorder, a left ankle disorder, a left knee disorder, and 
residuals of a left varicocelectomy.  He also referred to the 
ratings that had been assigned to his left shoulder 
instability and residuals of a fracture of the right middle 
finger.  

In an April 2000 rating decision, the Sioux Falls Medical and 
Regional Office Center granted service connection for a 
varicocelectomy surgical scar and assigned a 10 percent 
disability rating; granted a 20 percent initial rating for 
recurrent multi-directional instability of the right 
shoulder; granted a 10 percent rating for patellofemoral 
syndrome of the left knee, effective October 7, 1999; and 
denied higher ratings for the left ankle disorder, the 
residuals of a varicocelectomy, and residuals of a fracture 
of the right middle finger.  

At a personal hearing before a hearing officer at the RO in 
June 2000, the veteran raised the issue of entitlement to an 
effective date prior to October 7, 1999, for the assignment 
of a 10 percent rating for patellofemoral syndrome of the 
left knee.  In an October 2000 decision, the hearing officer 
granted an initial 30 percent rating for recurrent multi-
directional instability of the right shoulder; granted an 
effective date of January 17, 1998 for the assignment of a 10 
percent rating for patellofemoral syndrome of the left knee; 
and denied higher ratings for patellofemoral syndrome of the 
left knee, the left ankle disorder, and the varicocelectomy 
scar.  

In a November 2001 statement, the veteran raised the issue of 
entitlement to service connection for scars associated with 
his left shoulder and entitlement to a compensable rating for 
scar residuals on the left ankle.  These issues have not been 
adjudicated by the RO and have not been developed for 
appellate review.  They are referred to the RO for 
appropriate development.  

At his videoconference hearing before the undersigned Member 
of the Board in December 2001, the veteran raised the theory 
that his testicular seminoma may have been caused by exposure 
to radiation.  He testified that he worked in the orthopedics 
department and ran X-ray machines for several years.  This 
aspect of the claim for service connection for right 
testicular seminoma was not addressed by the RO and requires 
separate development to ascertain exposure estimates that the 
Board may not perform.  Consequently, the matter must be 
remanded to the RO for the appropriate action before the 
Board may adjudicate the matter under any theory.  Hence, 
this issue will be addressed in the Remand portion of this 
decision.  

Finally, the issues of entitlement to an initial rating in 
excess of 20 percent for recurrent multi-direction 
instability of the left shoulder and an initial compensable 
rating for residuals of a fracture of the right middle finger 
will also be addressed in the Remand portion of this 
decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's recurrent multi-directional instability of 
the right shoulder is characterized by frequent dislocations 
and a guarding of all arm movements; there is no evidence of 
fibrous union of the humerus, nonunion of the humerus, or 
loss of the head of the humerus, and ankylosis of the joint 
has not been demonstrated.  

3.  The veteran's left ankle disorder is shown, by the 
medical evidence of record, to be characterized by moderate 
limitation of motion, with no additional factors affecting 
limitation of motion, from the date of separation from active 
service to the present.  

4.  The veteran's left knee demonstrated full range of 
motion; there was no lateral instability, but there was 
objective evidence of pain upon passive motion of the 
patella.  

5.  The veteran's residuals of a varicocelectomy (separate 
from the scar) include paresthesia at the incision site 
secondary to the regenerating nerves.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected recurrent multi-directional instability of 
the right shoulder, from the date of the veteran's separation 
from active service, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2001).  


2.  The criteria for a rating in excess of 10 percent for the 
service-connected left ankle disorder, from the date of the 
veteran's separation from active service, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2001).  

3.  The criteria for a rating in excess of 10 percent for the 
service-connected patellofemoral syndrome of the left knee, 
from the date of the veteran's separation from active 
service, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014 (2001).  

4.  The criteria for an initial 10 percent rating for 
residuals of a left varicocelectomy (separate from the scar), 
from the date of the veteran's separation from active 
service, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issues addressed in this decision, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  Furthermore, he was afforded the 
appropriate VA examinations, including the necessary medical 
opinions.  Accordingly, the Board concludes that VA's duties 
set forth in the VCAA have been substantially complied with, 
and no useful purpose would be served by remanding this case 
to the RO for additional consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims held that a veteran may assert that his condition at 
the time of his original claim was worse than it was at a 
later stage of his appeal, and, where the record warrants it, 
VA may assign "staged ratings" to reflect different levels 
of disability during the pendency of the claim.  Since the 
veteran's claim for disability compensation has remained in 
appellate status since he filed a notice of disagreement as 
to the initial decision on his original claim for benefits, 
the Court's holding would be applicable to his case.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
(d)	Excess fatigability.  
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

Codes that provide a rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. § 
4.14, if there is evidence of additional disability.  See 
VAOPGCPREC 23-97.  A similar approach to other diagnostic 
codes, which do not involve limitation of motion, should be 
utilized.  VAOPGCPREC 9-98.  


A.  Right Shoulder

The veteran's multi-directional instability of the right 
shoulder is currently rated 30 percent disabling under 
Diagnostic Code (DC) 5202.  DC 5202 pertains to impairment of 
the humerus.  Impairment of the major humerus with recurrent 
dislocation at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements is assigned a 30 
percent disability rating.  To warrant a higher rating, the 
evidence must show fibrous union of the humerus, nonunion of 
the humerus (false flail joint), or loss of the head of the 
humerus (flail joint).  38 C.F.R. § 4.71a, DC 5202 (20001).  

Other diagnostic codes are also available for evaluating 
disabilities of the arm, and would allow for a higher 
disability rating.  DC 5200 pertains to ankylosis of 
scapulohumeral articulation.  Intermediate ankylosis, between 
favorable and unfavorable, of the major arm is assigned a 40 
percent rating.  Unfavorable ankylosis, with abduction 
limited to 25 degrees from the side of the major arm is 
assigned a 50 percent rating.  38 C.F.R. § 4.71a, DC 5200 
(2001).  Limitation of motion of the major arm to 25 degrees 
from the side is assigned a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5201 (2001).  Standard range of motion of the 
shoulder is 180 degrees flexion and abduction, and 90 degrees 
internal and external rotation.  38 C.F.R. § 4.71, Plate I 
(2001).

Service medical records show that the veteran was treated for 
right shoulder pain.  He underwent several months of 
extensive physical therapy; however, his condition did not 
improve.  In a Medical Evaluation Board Summary, range of 
motion studies on the right shoulder revealed flexion to 140 
degrees.  There was negative supraspinatus and negative drop 
test; a 3+ sulcus sign; and 3/3 anterior drawer.  There was 
negative Hawkins sign and negative impingement.  Compression 
test on the acromioclavicular joint was also negative.  
Rotator cuff strength was 5/5.  Separation from service was 
recommended.  

Upon VA examination in April 1998, the veteran reported that 
he continued to have pain and instability in the right 
shoulder.  Clinical evaluation revealed tenderness on 
palpation of the right shoulder.  Range of motion was forward 
flexion to 180 degrees and rotation to 90 degrees.  
Apprehension test and sulcus sign were positive.  There was 
abnormal movement of the glenohumeral joint with almost 
complete dislocation.  There was definite evidence of multi-
directional subluxation.  X-rays also documented subluxation 
at the right shoulder.  Multi-directional instability of the 
right shoulder was diagnosed.  

Similar findings were made upon subsequent VA examination in 
October 1999.  The veteran reported pain in the right 
shoulder 85 percent of the time, and it was typically rated 
as a six or a seven.  Flare-ups were caused by certain 
activities, and the pain was rated at a nine or a ten.  
However, he had not missed any work or school because of his 
shoulder disability.  Physical examination revealed mild 
tenderness in the areas of the glenohumeral joint and an 
interior subluxation with a two-centimeter gap between the 
top of the humerus and a two and a half-centimeter gap 
between the top of the humerus and the acromion.  Impingement 
maneuvers were negative.  Crepitus was noted with internal 
and external rotation, as well as some popping.  There was no 
pain on motion, but range of motion was limited due to pain 
and stiffness.  Right shoulder instability with persistent 
limitation of function was diagnosed.  

Upon VA examination in September 2000, the veteran continued 
to complain of frequent dislocations and persistent pain in 
his right shoulder.  Range of motion studies demonstrated a 
partial dislocation of the shoulder.  Lateral abduction and 
forward elevation were only to 90 degrees.  There was severe 
pain at 20 degrees of internal and external rotation.  He had 
a good hand grasp.  Instability of the right shoulder was 
diagnosed.  

At a videoconference hearing before the undersigned Member of 
the Board in December 2001, the veteran testified that he 
experienced persistent pain and dislocations of the right 
shoulder.  He was unable to lift heavy objects and if he 
raised his arm above 70 degrees, it would pop out.  

The veteran's right arm is his dominant arm.  Based on the 
evidence of record, the Board concludes that a rating in 
excess of 30 percent is not warranted.  The medical findings 
clearly document that the veteran experiences frequent 
episodes of dislocation and he guards all his arm movements.  
This is the level of disability contemplated by the 30 
percent rating provided for in DC 5202.  There is no evidence 
of fibrous union of the humerus, nonunion of the humerus, or 
loss of the head of the humerus to support the assignment of 
a higher rating under DC 5202.  Furthermore, it has not been 
demonstrated that the veteran has been diagnosed with 
intermediate ankylosis.  Hence, a higher rating under DC 5200 
would also not be appropriate.  

In considering the applicability of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, the Board notes that although DC 5202 
contemplates instability of a joint rather than range of 
motion, the veteran has not been diagnosed with arthritis of 
the right shoulder and it has not been demonstrated by X-
rays.  Consequently, a separate rating based on the 
limitation of motion is not warranted by the facts in this 
case.  Similarly, since DC 5202 is not predicated solely upon 
limitation of motion, but rather contemplates the veteran's 
complaints of pain and functional impairment, the holding in 
DeLuca, supra, is also not applicable to the facts in this 
case.  Therefore, the Board concludes that the preponderance 
of the evidence is against the claim, and a higher rating may 
not be assigned.  

B.  Left Ankle

The veteran's left ankle disorder is currently rated 10 
percent disabling under DC 5271.  DC 5271 provides that a 10 
percent evaluation is warranted for moderate limitation of 
ankle motion, and a 20 percent evaluation is warranted for 
marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271 
(2001).  To warrant a 30 percent rating, there must be 
evidence of ankylosis of the ankle in plantar flexion between 
30 degrees and 40 degrees or in dorsiflexion between 0 
degrees and 30 degrees.  38 C.F.R. § 4.71a, DC 5270 (2001).  
Full range of motion of the ankle is measured from 0 degrees 
to 20 degrees dorsiflexion, and 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2001). 
Service medical records indicate that the veteran stepped 
into a pothole and twisted his left ankle.  The ankle was 
casted for 12 weeks.  His condition was not improved and he 
underwent ligament surgery on the left ankle in July 1996.  
Upon VA examination in April 1998, he complained of 
instability and pain in his left ankle.  Clinical evaluation 
showed minimal swelling on the lateral side of the left ankle 
with tenderness at the site of the surgical scar.  Range of 
motion was dorsiflexion to 15 degrees, plantar flexion to 30 
degrees, inversion to 20 degrees, and eversion to 10 degrees.  
Power was deemed satisfactory.  The diagnosis was residuals 
of a left ankle injury status post surgery with ligament 
calcification.  

At a VA scars examination in March 1999, X-rays of the left 
ankle were reported to be negative.  There was no evidence of 
arthritis.  Clinical evaluation of the left ankle showed 
normal alignment without deformity or swelling.  There was 
mild thickening around the lateral malleolus but no 
tenderness.  He was able to maintain a normal heel-toe gait, 
and was able to tip-toe and squat without complaint.  Range 
of motion studies showed findings similar to those found on 
examination in April 1998, with the exception that eversion 
was to 5 degrees.  

Upon VA examination in October 1999, there was minimal 
swelling over the lateral malleolus.  There was no increased 
heat or erythema but the malleolus was mildly tender upon 
deep palpation.  Drawer and eversion testing were negative.  
The veteran's gait was normal and he was able to do repeated 
toe raises without objective evidence of pain or weakness.  
The diagnosis was weakness and pain in the left ankle status 
post fibular groove surgery.  

In considering the merits of the veteran's claim, the Board 
finds that his left ankle disorder is appropriately rated 
under DC 5271.  However, we also find that a rating in excess 
of 10 percent, for any period from the date of the veteran's 
service separation to the present, is not warranted.  At a VA 
examination in April 1998, clinical evaluation of the left 
ankle revealed dorsiflexion to 15 degrees, and plantar 
flexion to 30 degrees.  There was only minimal swelling and 
power was deemed satisfactory.  Subsequent VA examination in 
March 1999, showed similar range of motion studies.  
Additionally, it was reported that there was no deformity or 
swelling present in the ankle, and no tenderness around the 
lateral malleolus.  The veteran was able to maintain a normal 
gait, and was able to tip toe and squat without complaint.  
Plantar flexion was noted to be 50 percent of normal, and 
extension was to 5 degrees.  There was tenderness around the 
left medial malleolus.  Another VA examination in October 
1999, revealed that there was minimal swelling over the 
lateral malleolus, and it was mildly tender.  However, drawer 
and eversion testing were negative, and repeated toe raises 
were completed without objective evidence of pain or 
weakness.  

Based upon this evidence, the Board concludes that the 
veteran's limitation of motion is no more than moderate.  
Therefore, a higher rating under DC 5271 is not warranted.  A 
higher rating is also not warranted under DC 5270, because it 
has not been shown that the ankle is ankylosed.  Furthermore, 
a separate rating for arthritis of the left ankle may not be 
assigned because DC 5271 is predicated upon loss of motion.  
See VAOPGCPREC 23-97.  Hence, in view of the evidentiary 
record before us, it is the Board's judgment that the 
10 percent rating currently assigned best reflects the 
veteran's service-connected left ankle disorder, and that a 
higher rating was not warranted at any time during the course 
of his claim or appeal.  

We have considered, in light of DeLuca, supra, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  An increased rating is not 
warranted under those provisions, as no additional factors 
affecting limitation of motion, such as flare-ups beyond the 
usual level of disability, have been shown on medical 
examinations.  Although the veteran has testified that his 
left ankle exhibits instability, the medical evidence of 
record does not corroborate these complaints.  Furthermore, 
it was noted, in October 1999, that there was no objective 
evidence of pain or weakness upon repeated use.  At a 
September 2000 VA examination, the veteran was unable to walk 
on his tiptoes, but he could walk on his heels and full range 
of passive motion of the left ankle was demonstrated.  As 
discussed above, the higher of two ratings is to be assigned 
only where the overall disability picture more nearly 
approximates the criteria for such higher rating.  See 
38 C.F.R. § 4.7.  However, in this case, the majority of the 
evidence does not demonstrate clinical findings consistent 
with the requirements for a higher rating.  
Finally, it is noted that separate ratings may be assigned 
for the separate and distinct manifestations of the same 
injury, e.g., scars.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, the record reflects that the veteran was 
awarded a separate grant of service connection for the scar 
associated with his left ankle disability, and a 
noncompensable rating was assigned.  The veteran has raised 
the issue of entitlement to an increased rating for this 
aspect of the disability and it has been referred to the RO 
for development.  

While we appreciate the veteran's sincere belief in the 
merits of his claim, the actual objective findings do not 
support his assertions for a higher rating for his 
disability, from his service separation to the present.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and therefore, it must be 
denied.  

C.  Left Knee

The veteran's left knee disorder has been characterized as 
patellofemoral syndrome and is rated under DC 5014 which 
pertains to osteomalacia.  DC 5014 directs that the disease 
should be rated based on limitation of motion of the affected 
part, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5014, 
including note (2001).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating will be 
assigned if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
addition, if occasional incapacitating exacerbations are also 
demonstrated, a 20 percent rating will be assigned.  These 
ratings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, DC 5003, including Note 1 
(2001).  
A 10 percent rating is assigned when flexion of the leg is 
limited to 45 degrees or extension is limited to 10 degrees.  
A rating in excess of 10 percent is warranted when flexion is 
limited to 30 degrees or less, or extension is limited to 15 
degrees or more.  38 C.F.R. § 4.71a, DC's 5260, 5261 (2001).  
Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II (2001).  

Slight recurrent subluxation or lateral instability is 
assigned a 10 percent disability rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating.  A 30 percent disability rating requires 
that the recurrent subluxation or lateral instability be 
severe.  38 C.F.R. § 4.71a, DC 5257 (2001).  

The Board finds that an increased rating for the veteran's 
patellofemoral syndrome of the left knee is not warranted 
under DC's 5260 or 5261.  Service medical records do not show 
any evidence of specific trauma to the knee.  The veteran had 
reported that he sustained a bad laceration on the knee in 
childhood.  At present, he complained of pain in the knee, 
particularly upon standing or walking for any length of time.  
Upon VA examinations in April 1998, October 1999, and 
September 2000, the veteran's range of motion of the left 
knee was virtually full.  Hence, he would not be entitled to 
a compensable rating under either DC 5260 or DC 5261.  
Clinical findings did include slight tenderness to passive 
range of motion of the patella and slight effusion.  
Additionally, in September 2000, range of motion studies 
indicated that there was an onset of pain upon flexion of the 
knee at 80 degrees.  Therefore, in accordance with DeLuca, 
supra, the veteran's patellofemoral syndrome of the left knee 
has been assigned a 10 percent disability rating pursuant to 
DC 5014.  However, there was no evidence of weakness, and no 
objective evidence of pain on active range of motion, 
including during repeated deep knee bends and running in 
place upon VA examination in October 1999.  Furthermore, his 
gait was found to be normal, alignment was good, and there 
was no deformity.  As such, the clinical findings do not 
support the assignment of a higher rating based on these 
factors.  

Finally, the Board notes that, clinical evaluation on VA 
examination in October 1999 revealed that the knee was stable 
on drawer and collateral ligament testing.  McMurray's 
testing was negative.  VA examinations in April 1998 and 
September 2000 also indicated that stressing of the knee 
joint was stable and drawer testing was negative.  
Consequently, the Board concludes that a separate rating 
under DC 5257 would not be appropriate in this case.  See 
VAOPGCPREC 23-97.  

In view of the evidentiary record before us, it is the 
Board's judgment that the 10 percent rating currently 
assigned best reflects the level of disability associated 
with the veteran's service-connected patellofemoral syndrome 
of the left knee.  The preponderance of the evidence is 
against the claim, and therefore, a higher rating may not be 
granted.  

D.  Residuals of a Varicocelectomy

Initially, it is noted that the veteran's residuals of a 
varicocelectomy were originally rated in accordance with 
38 C.F.R. § 4.104, DC 7120, which pertains to varicose veins.  
During the course of the appeal, however, it appears that the 
diagnostic code was changed.  In the June 2001 rating 
decision, it appears that DC 7524 was contemplated.  DC 7524 
pertains to the removal of a testis, a disability which is 
not consistent with the veteran's residuals of a 
varicocelectomy.  While it appears that the veteran has had 
his right testis removed due to cancer, that disability has 
not yet been service-connected.  Accordingly, the Board finds 
that this change of rating code for the veteran's residuals 
of a varicocelectomy reflects an error on the part of the RO.  
The Board will utilize the appropriate diagnostic code for 
the disability in this decision.  

DC 7120 directs that each extremity be separately evaluated 
and combined, using the bilateral factor if applicable.  
Asymptomatic, palpable, or visible varicose veins are 
noncompensable.  Varicose veins manifested by intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrant a 
10 percent rating.  Varicose veins manifested by persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema are 
assigned a 20 percent rating.  38 C.F.R. § 4.104, DC 7120 
(2001).  

At a VA general medical examination in April 1998, the 
veteran complained of pain about the scrotum near the 
incision for his left varicocelectomy in service.  The pain 
was unrelated to activity, and was unpredictable in 
frequency.  The pain interfered with his normal activities.  
The diagnosis was paresthesias at the incision site secondary 
to the regenerating nerves.  Based on this evidence, the 
Board finds that a 10 percent rating is warranted.  However, 
the clinical findings do not indicate a more serious problem 
consistent with persistent edema, or beginning stasis or 
pigmentation.  Hence, a 20 percent rating is not warranted.

Finally, it is noted that separate ratings may be assigned 
for the separate and distinct manifestations of the same 
injury, e.g., scars.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, the record reflects that the veteran was 
awarded a separate grant of service connection for the scar 
associated with his left varicocelectomy, and a 10 percent 
disability rating was assigned.  Consequently, an additional 
rating for this same aspect of the disability would be 
inappropriate.  


ORDER

An initial rating in excess of 30 percent for recurrent 
multi-directional instability of the right shoulder is 
denied.  

An initial rating in excess of 10 percent for a left ankle 
disorder is denied.  

An initial rating in excess of 10 percent for patellofemoral 
syndrome of the left knee is denied.  

An initial 10 percent rating for residuals of a 
varicocelectomy (separate from the scar) is granted, subject 
to the regulations governing the payment of monetary awards.  
REMAND

As briefly discussed in the Introduction above, the veteran 
has raised the theory before the Board that his seminoma of 
the right testicle may be due to exposure to radiation.  As a 
surgical technician, he often worked with X-ray machines.  
The RO has not had the opportunity to review the veteran's 
claim for this disability under this theory.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are 15 types of cancer which will 
be presumptively service-connected. See 38 U.S.C.A. § 1112(c) 
(West 1991); 38 C.F.R. § 3.309(d) (2001).  Testicular cancer 
is not included in this list.  

Second, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  

Third, 38 C.F.R. § 3.311(b) (2001) includes a list of 
"radiogenic diseases" which will be service-connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Testicular 
cancer is included in the list of radiogenic diseases.  
Consequently, the case must be returned to the RO for further 
development.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court of 
Appeals for Veterans Claims held that where a notice of 
disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  The Board 
finds that the veteran's September 9, 1999 substantive appeal 
may reasonably be construed as a notice of disagreement with 
regards to the issues of entitlement to a higher rating for 
left shoulder instability and residuals of a fracture of the 
right middle finger.  Furthermore, the notice of disagreement 
is timely because it was received within one year of the 
rating decision that pertained to those issues.  
Nevertheless, a statement of the case has not been issued by 
the RO.  Therefore, the Board concludes that a remand is 
necessary to correct this procedural defect.  

1.  The RO should provide the veteran 
with a statement of the case pertaining 
to the issues of entitlement to an 
initial rating in excess of 20 percent 
for recurrent multi-directional 
instability of the left shoulder, and 
entitlement to an initial compensable 
rating for residuals of a fracture of the 
right middle finger.  The veteran should 
also be advised of what actions he must 
take in order to perfect an appeal on 
these issues if he wishes them to be 
considered by the Board.  

2.  The RO should request from the 
veteran the names and addresses of all VA 
and private medical providers from whom 
he has received treatment for right 
testicular seminoma.  All identified 
records that are not currently in the 
claims folder should be obtained.

3.  The RO should obtain any available 
records concerning the veteran's exposure 
to radiation, including DD Form 1141, 
service medical records, or other records 
which may contain information pertaining 
to the veteran's radiation dose in 
service.  All records should be forwarded 
to the Under Secretary for Health for 
preparation of a dose estimate.  

4.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.

5.  After the above records have been 
associated with the claims folder, the RO 
should fully develop the veteran's claim 
in accordance with 38 C.F.R. § 3.311 and 
the Veterans Claims Assistance Act of 
2000 to obtain the necessary medical 
opinions required to adjudicate the 
claim.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which contains notice of all 
relevant actions taken on the claim, as 
well as a summary of the evidence and 
applicable laws and regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

